  Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

ROLAND GUTIERREZ; SARAH                              §
ECKHARDT; and the TEJANO                             §
DEMOCRATS,                                           §
                                                     §
      Plaintiffs,                                    §
                                                     §                 CIVIL ACTION NO.
                      v.                             §     __1:21-CV- 00769- RP-JES-JVB
                                                     §   Complaint for Declaratory Judgment
GREG ABBOTT, Governor of the State of                §                  and Injunctive Relief
Texas sued in his official capacity; and, JOSE       §
A. ESPARZA, Deputy Secretary of State of             §
Texas and acting Secretary of State of Texas         §
sued in his official capacity.                       §
                                                     §
      Defendants.                                    §
                                                     §
                                                     §
                                                     §
                                                     §


               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION




                                                 i
       Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 2 of 21




                                                               TABLE OF CONTENTS
I.         Introduction ........................................................................................................................................... 1

II.        Facts ...................................................................................................................................................... 1

      A.         The malapportioned State House and State Senate districts ............................................................. 2

      B.         The Texas Legislature ....................................................................................................................... 4

      C.         The Plaintiffs..................................................................................................................................... 4

      D.         The Impending 2022 Election Cycle ................................................................................................ 5

III. The Texas Constitution Prevents The Legislature From Apportioning Until January 2023;

           This Court Must Fill The Vacuum. ....................................................................................................... 6

      A.         The Texas Constitution requires the first apportionment after a U.S. Census to occur in a regular

                  legislative session............................................................................................................................. 7

           i.       A plain reading of Art. III, § 28 .................................................................................................... 7

           ii.      The legislative history and its subsequent implementation reinforces the plain text. ................... 8

           iii. Texas Courts adhere to the constitutional order of apportionment. ............................................ 11

           iv. Texas constitutional interpretation in 1947 ................................................................................. 13

      B.         Motion for Preliminary Injunction .................................................................................................. 15

           i.       This Court must act because the Legislature cannot. .................................................................. 15

           ii.      The 2022 election cycle is imminent, and irreparable harm will occur. ..................................... 16

           iii. The injury of an illegal plan outweighs any harm to the defendants. ......................................... 17

           iv. The public interest requires constitutional districts. ................................................................... 17

IV. Conclusion & Prayer ........................................................................................................................... 17

Certificate of Conference ............................................................................................................................ 18

Certificate of Service .................................................................................................................................. 19




                                                                                    ii
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 3 of 21




         I.     Introduction

         2020 was America’s deadliest year. 600,000 Americans have died and millions more have

been infected by an unrelenting global pandemic. COVID 19 has affected all aspects of American

life—including schools, businesses, the courts, the Legislature, and the decennial census. Because

COVID 19 delayed publication of the Census, the Texas Legislature was precluded from

apportioning State districts during the 87th Regular Session, which ended on May 31, 2021. That

impossibility has a critical consequence, imposed long ago by the Constitution of the State of

Texas.

         Specifically, the Texas Constitution forbids the first legislative reapportionment to occur

in anything but a regular legislative session. This prohibition results from the Constitution’s text,

its structure, and from strong precedent from the Supreme Court of Texas.

         Most fundamentally, the Texas Constitution requires that the first apportionment following

the publication of the U.S. Census must occur in a regular session. TEX. CONST. art. III, § 28. That

first such session will occur when the 88th Legislature convenes in January 2023. The regular

session of the 87th Legislature having expired, the Legislature cannot, as a matter of constitutional

law, apportion the districts in a special session. When the Legislature will not or cannot act to

reapportion, this Court assumes that task to protect voters from constitutional injury.

         II.    Facts

         The Plaintiffs rely on the following facts in support of a preliminary injunction:


 Source of Proof                                                                     Attachment #
 Declaration of Roland Gutierrez                                                           1
 Declaration of Sarah Eckhardt                                                             2
 Declaration of Manuel Medina – Tejano Democrats                                           3
 Texas Legislative Council Document 21R1998                                                4

                                                  1
      Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 4 of 21




    Journal Excerpt of the Texas House May 31, 2021                                                 5
    Journal Excerpt of the Texas Senate May 31, 2021                                                6
    Bill Packet SJR 2, 50th Regular Session                                                         7



      A. The malapportioned State House and State Senate districts

         The U.S. Census was published on August 12, 2021, 1 almost three months after the regular

legislative session concluded. It reported that Texas has a population of 29,145,505. This official

population tally triggers an obligation to ensure that Texas legislative districts have proper

apportionment. “[T]he Equal Protection Clause requires that a State make an honest and good

faith effort to construct districts, in both houses of its legislature, as nearly of equal population as

is practicable.” Reynolds v. Sims, 377 U.S. 533, 577 (1964). The recently published census

revealed that the current Texas House and Senate districting plans are grossly malapportioned in

violation of federal law. The ideal population for a Texas Senate district is 940,178 (roughly

29,145,505 divided by the number of senatorial districts). Yet, according to the Texas Legislative

Council, 2 the largest Texas Senate district contains 1,103,479, which means it is currently

overpopulated by 17.37%. The smallest Texas Senate district is underpopulated by -15.33%. The

range of population deviation between the largest and smallest Texas Senate district is 32.7%.

Population deviations exceeding 10% are presumptively invalid. See Brown v. Thomson, 462 U.

S. 835, 842-43 (1983); see also Mahan v. Howell, 410 U. S. 315, 329 (1973).




1
  U.S. Census Bureau website: https://www.census.gov/programs-surveys/decennial-census/about/rdo/summary-
files.html
2
  Texas Legislative Council Redistricting website: Publications,
https://redistricting.capitol.texas.gov/docs/2020/21R1998_2020_Census_Baseline_Districts_Population_Deviation.x
lsx

                                                      2
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 5 of 21




                       Texas Senate District 2020 Census Populations


 District #      2020 Census          Ideal District              Total            Percent
              Total Population          Population              Deviation         Deviation
          1        845,787               940,178                 -94,391          -10.04%
          2        944,576               940,178                   4,398            0.47%
          3        877,170               940,178                 -63,008           -6.70%
          4       1,019,150              940,178                  78,972            8.40%
          5       1,060,800              940,178                 120,622           12.83%
          6        833,989               940,178                -106,189          -11.29%
          7       1,009,368              940,178                  69,190            7.36%
          8        998,133               940,178                  57,955            6.16%
          9        924,657               940,178                 -15,521           -1.65%
        10         945,496               940,178                   5,318            0.57%
        11         933,256               940,178                  -6,922           -0.74%
        12        1,086,379              940,178                 146,201           15.55%
        13         891,837               940,178                 -48,341           -5.14%
        14        1,044,307              940,178                 104,129           11.08%
        15         943,568               940,178                   3,390            0.36%
        16         926,818               940,178                 -13,360           -1.42%
        17         957,529               940,178                  17,351            1.85%
        18        1,036,193              940,178                  96,015           10.21%
        19         952,214               940,178                  12,036            1.28%
        20         907,674               940,178                 -32,504           -3.46%
        21         901,254               940,178                 -38,924           -4.14%
        22         944,022               940,178                   3,844            0.41%
        23         887,105               940,178                 -53,073           -5.64%
        24         926,790               940,178                 -13,388           -1.42%
        25        1,103,479              940,178                 163,301           17.37%
        26         840,565               940,178                 -99,613          -10.60%
        27         831,674               940,178                -108,504          -11.54%
        28         796,007               940,178                -144,171          -15.33%
        29         879,174               940,178                 -61,004           -6.49%
        30        1,027,265              940,178                  87,087            9.26%
        31         869,269               940,178                 -70,909           -7.54%
(Texas Legislative Council – 21R1998 – 8/16/2021)

       The Texas House of Representatives is similarly malapportioned. The ideal State House

district population is 194,303. The largest State House district contains 297,064 people, which is

52.89% overpopulated. The smallest State House district is substantially underpopulated, -24.71%

                                                3
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 6 of 21




below the ideal population. This is a “top to bottom” deviation of 77.6%. The current plan far

exceeds permissible population deviation.

           Five Largest & Smallest Texas House Districts 2020 Census Populations


 District #        2020 Census            Ideal District          Total               Percent
                 Total Population          Population            Deviation           Deviation
           28        297,064            194,303                   102,761             52.89%
         106         287,046            194,303                    92,743             47.73%
           70        284,925            194,303                    90,622             46.64%
         132         281,835            194,303                    87,532             45.05%
         117         273,489            194,303                    79,186             40.75%
           69        156,041            194,303                   -38,262            -19.69%
           68        154,894            194,303                   -39,409            -20.28%
           88        148,927            194,303                   -45,376            -23.35%
           77        148,049            194,303                   -46,254            -23.81%
           76        146,284            194,303                   -48,019            -24.71%
(Texas Legislative Council – 21R1998 – 8/16/2021)

    B. The Texas Legislature

        The legislative power of Texas is vested in a Senate and House of Representatives, which

together constitute “The Legislature of the State of Texas.” TEX. CONST. art. III, § 1. The Texas

Senate has 31 members; the House of Representatives has 150. Id. at § 2. The Regular Session of

the 87th Legislature convened on January 12, 2021 3 and adjourned sine die on May 31, 2021, 4

more than two months before the census figures were published.

    C. The Plaintiffs



3
  Texas House of Representatives website:
https://journals.house.texas.gov/HJRNL/87R/PDF/87RDAY01FINAL.PDF; Texas Senate website:
https://journals.senate.texas.gov/SJRNL/87R/PDF/87RSJ01-12-F.PDF.
4
  Texas House of Representatives website:
https://journals.house.texas.gov/HJRNL/87R/PDF/87RDAY61FINAL.PDF at p. 29; Texas Senate website:
https://journals.senate.texas.gov/SJRNL/87R/PDF/87RSJ05-31-F.PDF at p. 27.

                                                   4
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 7 of 21




        Plaintiff Roland Gutierrez is a Texas State Senator first elected in November of 2020. He

is a registered voter in Texas Senate District 19 and House District 119. He currently resides and

votes in an overpopulated Texas Senate district and U.S. Congressional district. Plaintiff Sarah

Eckhardt is a Texas State Senator who was first elected in a special election in July of 2020. She

resides in and votes in Texas Senate District 14 and House District 49, both of which are likewise

overpopulated.

    Plaintiff Tejano Democrats is a statewide political organization of 2,100 members. They

engage in and expend resources in educating voters concerning candidates for office and have a

special focus on the needs of Mexican American voters and candidates. Tejano Democrats’

members are registered voters who vote consistently in Texas elections. Most of their members

are minority voters. The Tejano Democrats have members in overpopulated State House and State

Senate districts.

    D. The impending 2022 election cycle

        Election deadlines for 2022 are swiftly approaching. The primary election for the Texas

House and Senate will be held on March 1, 2022. To set the proper stage for that election, state

legislative districts must be drawn early enough so that the election can be properly administered.

Weeks are usually devoted to this task, especially when districts change due to an apportionment.

Election authorities must move registered voters into new districts. Most Texas jurisdictions use

proprietary software to re-designate the voters into the appropriate districts. But for those

jurisdictions lacking this software, administrators must move voters manually.

        The deadlines are as follows:




                                                5
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 8 of 21




                                March 1, 2022 - Primary Election
Deadline to post candidate requirements Form 1-15       Monday, March 1, 2021
(PDF)
First day to file for a place on the Primary ballot for Tuesday, September 14, 2021
precinct chair candidates
Filing deadline for candidates; filing deadline for     Monday, December 13, 2021
independent candidates to file declaration of intent
First day to apply for a ballot by mail using           Saturday, January 1, 2022*
Application for a Ballot by Mail (ABBM) or
Federal Post Card Application (FPCA)                    *First day to file does not move because of
                                                        New Year’s Day holiday. An “Annual
                                                        ABBM” or FPCA for a January or
                                                        February 2022 election may be filed earlier,
                                                        but not earlier than the 60th day before the
                                                        date of the January or February election.
Last Day to Register to Vote                            Monday, January 31, 2022
First Day of Early Voting by Personal Appearance        Monday, February 14, 2022
Last Day to Apply for Ballot by Mail                    Friday, February 18, 2022
(Received, not Postmarked)
Last Day of Early Voting by Personal Appearance         Friday, February 25, 2022
Last day to Receive Ballot by Mail                      Tuesday, March 1, 2022 (Election Day) at
                                                        7:00 p.m. if carrier envelope
                                                        is not postmarked, OR Thursday, March
                                                        3, 2022 (next business day* after Election
                                                        Day) at 5:00 p.m. if carrier envelope is
                                                        postmarked by 7:00 p.m. at the location of
                                                        the election on Election Day (unless
                                                        overseas or military voter deadlines apply)4

                                                        *First business day after Texas
                                                        Independence Day



      The material facts in this case are not in dispute.

      III.    The Texas Constitution prevents the Legislature from apportioning until
              January 2023; this Court must fill the vacuum.




                                                6
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 9 of 21




    A. The Texas Constitution requires the first apportionment after a U.S. Census to occur
       in a regular legislative session.
          The Texas Constitution requires that the Legislature must first apportion its state legislative

districts in a regular session.        State legislative districts “shall” be apportioned “at [the

Legislature’s] first regular session after the publication of each United States decennial census.”

TEX. CONST. art. III, § 28 (emphasis added). The history of this section confirms its text.

    i.       A Plain Reading of Art. III, § 28

          “The Legislature shall, at its first regular session after the publication of each United States

decennial census, apportion the state into senatorial and representative districts.” 5 Id. The Texas

Constitution creates a precise procedure for state legislative apportionment, which begins with

publication of the U.S. census. First, the legislature is authorized and obligated to consider state

legislative apportionment at the first regular session following publication. If the Legislature is

unable to fulfill its role for either the Texas House of Representatives or the Texas Senate, then

the Legislative Redistricting Board must act. Id. Only after this sequence can the Legislature

consider apportionment or redistricting in “special or regular sessions after the constitutional

authority of the Legislative Redistricting Board has expired.” Terrazas v. Ramirez, 829 S.W.2d

712, 726 (Tex. 1991) (orig. proceeding). The Constitution does not tolerate deviations from its

script.

          “In essence, a constitution is a compact between the government and the people in which

the people delegate powers to the government and in which the powers of the government are

prescribed.” Republican Party v. Dietz, 940 S.W.2d 86, 91 (Tex. 1997). “When interpreting [the]



5
  TEX. CONST. art. III, § 28 is entitled the “TIME FOR APPORTIONMENT; APPORTIONMENT BY
LEGISLATIVE REDISTRICTING BOARD” (emphasis added). There is no other constitutional provision that is
named “apportionment” in relation to the legislature.

                                                     7
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 10 of 21




state Constitution, [courts] rely heavily on its literal text.” Bosque Disposal Sys., LLC v. Parker

Cnty. Appraisal Dist., 555 S.W.3d 92, 94 (Tex. 2021) (quoting Dietz, 940 S.W.2d at 89). “The text

is the alpha and the omega of the interpretive process.” BankDirect Capital Fin., LLC v. Plasma

Fab, LLC, 519 S.W.3d 76, 86 (Tex. 2017). The “goal when interpreting the Texas Constitution is

to give effect to the plain meaning of the text as it was understood by those who ratified it.” In re

Abbott, No. 21-0667, 2021 WL 3641471, at *3 (Tex. Aug. 17, 2021) (orig. proceeding).

“Legislative construction and contemporaneous exposition of a constitutional provision is of

substantial value in constitutional interpretation.” Id. at *3 (quoting Am. Indem. Co. v. City of

Austin, 246 S.W. 1019, 1023 (Tex. 1922)). Most importantly, Texas constitutional provisions that

restrict governmental power must be enforced rigorously. “Texans have adopted state constitutions

to restrict governmental power …. By enforcing our constitution, we provide Texans with their

full individual rights and strengthen federalism. LeCroy v. Hanlon, 713 S.W.2d 335, 339 (Tex.

1986) (internal citations omitted).

   ii.      The legislative history and its subsequent implementation reinforces the plain
            text.
         In the early 20th century, the U.S. population shifted from rural areas toward suburban and

urban communities. Yet many states, including Texas, conducted elections based on outdated

maps. These schemes left many rural districts significantly underpopulated in comparison to urban

and suburban districts. Rural legislators who benefited from malapportionment had no incentive

to adopt new maps. For decades, malapportioned districts endured because the Legislature refused

to reapportion. That changed beginning in 1947, when the 50th Legislature adopted Senate Joint

Resolution 2 (“SJR 2”) to amend the Texas Constitution to mandate a “time for apportionment”

and a consequence for legislative inaction.




                                                  8
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 11 of 21




       When SJR 2 was first filed, it did not specify whether apportionment would occur during

a regular or special session. The Legislature understood, however, that clarity was critical. The

resolution was thus amended to require apportionment during the first regular session after the

Census is published. A comparison of the versions establishes the unequivocal intent to require

apportionment to occur only in a regular session. The introduced version provided:




                                               9
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 12 of 21




Thus, the initial text would have permitted apportionment in any session, special or regular,

convened after the Census was released. But the Legislature subsequently amended the resolution

to limit its apportionment authority:




That language appeared on the ballot, which the people approved. 6 The amendment has been

enshrined for more than 70 years. In light of this history, the Constitution’s requirement that

apportionment be done in a regular session must be viewed as an intentional policy choice by the

Legislature and the people of Texas.

       Since the amendment’s ratification, the Legislature has never adopted a state legislative

redistricting or apportionment plan in a special session before the LRB’s authority expired. The

only redistricting or apportionment plans adopted by the Legislature in special sessions were in

response to actions from the federal or state judiciary long after the time for apportionment

described in Article III, § 28.




6
 Legislative Reference Library of Texas Online: Election Details,
https://lrl.texas.gov/legis/billsearch/amendmentdetails.cfm?legSession=50-
0&billtypeDetail=SJR&billNumberDetail=2&billSuffixDetail=&amendmentID=180

                                                 10
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 13 of 21




    Enactment of Redistricting or Apportionment Legislation during a Special Session

 Session     Year      Bill                    Caption                             Comment
 83-1        2013    SB 2       Relating to the composition of       Adopted the court-approved interim
                                districts for the election of        map after legislatively adopted map
                                members of the Texas Senate.         failed to obtain pre-clearance.

 83-1        2013    SB 3       Relating to the composition of       Adopted the court-approved interim
                                districts for the election of        map after legislatively adopted map
                                members of the Texas House of        failed to obtain pre-clearance.
                                Representatives.
 72-3        1992    SB 1       Relating to apportionment of the     Adopted apportionment plans after
                                state into senatorial districts.     the plans adopted in the Regular
                                                                     Session were enjoined.

 72-3        1992    HB 1       Relating to apportionment of the     Adopted apportionment plans after
                                state into state representative      the plans adopted in the Regular
                                districts.                           Session were enjoined.

 67-1        1981    HB 162     Relating to the composition of       The Special Session was called for
                                State Representative Districts 23,   July 1981. The House adopted a
                                38, 81, 83, 86, 87 and 88.           map in the regular session and HB
                                                                     162 made adjustments to the
                                                                     districts.

 62-1        1971    SR 29      Relating to the composition of       Non-binding resolutions directing
                                Senatorial Districts 23, 16, 8 and   the LRB concerning certain
                                remainder of Dallas County.          districts.

 62-1        1971    SR 31      Relating to the composition of       Non-binding resolutions directing
                                Senatorial Districts 19 and 26 in    the LRB concerning certain
                                Bexar County.                        districts.

 62-1        1971    SR 35      Relating to the composition of       Non-binding resolutions directing
                                State Senatorial Districts for       the LRB concerning certain
                                Harris County.                       districts.

 62-4        1972    HB 12      Relating to the composition of       Changes made to districts after the
                                state representative districts 32    expiration of the LRB’s authority.
                                and 42.


   iii.      Texas courts adhere to the constitutional order of apportionment.
          After ratification, the Legislature adhered to Article III, § 28 until 1971. During the 62nd

Regular Session, the Legislature enacted an apportionment plan for the Texas House of

Representatives but failed to do so for the Texas Senate. Before the LRB met to adopt an

                                                     11
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 14 of 21




apportionment plan for the Texas Senate, the Supreme Court of Texas enjoined the House map

because it violated the Texas Constitution. A Senator successfully sued to compel the LRB to

adopt House and Senate maps. In determining whether the LRB should also adopt an

apportionment map for the Texas House, the Texas Supreme Court announced the following

interpretation of Article III, § 28:

        “We are convinced that the overriding intent of the people in adopting Sec. 28 was
        to permit apportionment of the state into legislative districts at the regular session
        of the Legislature which is convened in January following the taking of the census,
        if publication is either before convening or during the session….”
Mauzy v. Legis. Redistricting Bd., 471 S.W.2d 570, 573 (Tex. 1971) (orig. proceeding) (emphasis

added). The Court held that the Legislature may redistrict only if the Census is published “before”

or “during” the regular session. Id. Thus, if the publication comes after the regular session, the

Legislature must wait until the next regular session to redistrict.

        During the regular session in 1991, the Legislature enacted Senate Bill 31 and House Bill

150, reapportioning State Senate and House districts, respectively, using the 1990 census. Suits

were filed in state district court and federal district court asserting various voting rights violations

against the adopted Senate and House redistricting plans. Eventually, a court enjoined the

legislative apportionment plans. Nineteen of the thirty-one state senators requested the Attorney

General to propose an alternate Senate redistricting plan. A settlement was reached on the Senate

plan between the litigants and the Attorney General. On November 25, 1991, five individuals not

parties to the cases that created the settlement moved for leave to file their petition for writ of

mandamus in the Texas Supreme Court.

        This case became Terrazas v. Ramirez. Relators asked that the district court be directed to

vacate judgments ordering reconfigured senatorial districts. The settlement was eventually


                                                  12
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 15 of 21




vacated. The Supreme Court of Texas held that district courts must defer to the Legislature when

possible, citing constitutional provisions about apportionment. “Although article III, section 28 of

the Texas Constitution explicitly requires the Legislature to reapportion legislative districts in the

first regular session after each United States decennial census is published, neither that section

nor any other constitutional provision prohibits the Legislature from acting in later special or

regular sessions after the constitutional authority of the Legislative Redistricting Board has

expired.” Terrazas, 829 S.W.2d at 726 (emphasis added) (Hecht, J.).

         The Texas Supreme Court has thus enforced the constitutional restrictions on

apportionment. Under controlling Texas law, the Legislature may not apportion until the 2023

Regular Session.

   iv.      Texas constitutional interpretation in 1947

         Texas precedent holds that when the Constitution provides a specific process for

accomplishing an end, that process is exclusive. In 1946, the year before the enactment of article

III, section 28, the Texas Supreme Court considered whether the Texas Senate could convene at

its own will to vote on the Governor’s recess appointments. See Walker v. Baker, 196 S.W.2d 324

(Tex. 1946) (orig. proceeding). The Senate had done so in January 1946. In the context of a

mandamus over payment of the printing bill for the Senate journal, the Supreme Court held that

the Senate had no power to convene itself. Id. at 328.

         The Court grounded its decision in a fundamental rule of constitutional interpretation: “‘It

is a rule for the construction of Constitution, constantly applied, that where a power is expressly

given and the means by which, or the manner in which, it is to be exercised is prescribed, such

means or manner is exclusive of all others.’ ‘When the Constitution defines the circumstances

under which a right may be exercised ***, the specification is an implied prohibition against

                                                 13
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 16 of 21




legislative interference to add to the condition.’” Id. at 327 (quoting Parks v. West, 111 S.W. 726,

727 (Tex. 1908)). Pointing to the Constitution’s specific provision for both regular sessions and

special sessions called by the Governor, the Court held that any other manner of convening the

Legislature was prohibited: “[S]ince the Constitution specifies the circumstances under which the

Senate may defeat the Governor’s appointments, there is an implied prohibition against its power

to add to those circumstances.” Id. at 328. Thus, the Senate had no power to convene itself outside

the process specified in the Constitution, i.e., a regular session or a special session called by the

Governor, even though the Constitution did not specifically prohibit the Senate’s convening at

will. Id.

        Likewise, no deviation is allowed from the Constitution’s specified process for

apportionment. The Constitution specifies that an apportionment after the Census must occur in a

regular session.    Because the Constitution “specifies the circumstances under which” the

Legislature may apportion, “there is an implied prohibition against its power” to apportion at other

times or in other manners.

        Just as the Senate could not reject the Governor’s recess appointments in a self-initiated

special session, the Legislature and the Governor cannot disregard the constitutional order of

apportionment. “‘A constitution is not to be made to mean one thing at one time, and another at

some subsequent time when the circumstances may have so changed as perhaps to make a different

rule in the case seem desirable.’” Antonin Scalia & Bryan A. Garner, READING LAW: THE

INTERPRETATION OF LEGAL TEXTS 81 (West 2012) (quoting Thomas M. Cooley, A Treatise on the

Constitutional Limitations Which Rest upon the Legislative Power of the States of the American

Union 54 (1868)).




                                                 14
    Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 17 of 21




         According to the explicit text of Article III, § 28, the Legislature cannot first apportion

other than in a regular session. Because the 87th Legislature adjourned sine die before the Census

was published, the Legislature must wait until the 88th Legislature’s Regular Session to exercise

its jurisdiction.

    B. Motion for Preliminary Injunction

         To secure a preliminary injunction, a plaintiff must establish: (1) a substantial likelihood

of success on the merits, (2) a substantial threat of irreparable injury if the injunction is not issued,

(3) that the threatened injury if the injunction is denied outweighs any harm that will result if the

injunction is granted, and (4) that the grant of an injunction will not disserve the public interest.

Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009).

    i.      This Court must act because the Legislature cannot.

         Because of facts beyond its control, the 87th Legislature may not, consistent with Article

III, §28, consider legislative apportionment. See Smith v. Craddick, 471 S.W.2d 375, 379 (Tex.

1971) (striking down a legislative apportionment plan that violated the Texas Constitution).

         The plaintiffs have standing to seek relief in federal court as they are registered voters in

overpopulated or malapportioned state senate and state house districts. The State House and State

Senate districts are indisputably malapportioned beyond what is permissible by the U.S.

Constitution, because the population deviation between the largest and smallest districts exceeds

10%. Maximum deviations above 10% are presumptively impermissible. Brown, 462 U.S. at 842-

43. If the Legislature cannot act, this Court must remedy these constitutional defects in advance of

the 2022 election cycle. Connor v. Finch, 431 U.S. 407, 415 (1977) (“In the wake of a legislature’s

failure … federal court is left with the unwelcome obligation of performing in the legislature’s



                                                   15
      Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 18 of 21




stead.”); see also Growe v. Emison, 507 U.S. 25, 33-34 (1993); Scott v. Germano, 381 U.S. 407,

409 (1965) (per curiam); Perry v. Del Rio, 67 S.W.3d 85, 91 (Tex. 2001).

      ii.      The 2022 election cycle is imminent, and irreparable harm will occur.

            The Legislature cannot apportion Texas House and Senate districts consistent with Article

III, § 28 until 2023. But 2022 election deadlines are swiftly approaching, and changes to

legislative districts required by the U.S. Constitution will take weeks to implement. There is a

significant risk that the 2022 Texas primary elections will require delay. If changes are not made

to comport the legislative districts to the “one person, one vote” standard before the advancement

of the election schedule, elections will be held in constitutionally impermissible districts and the

plaintiffs’ injuries will not be remedied in time for the 2022 election cycle.

            During the recently concluded special session, the Legislature passed SB 13, which will

delay election deadlines contingent on the timing of passage of certain redistricting maps. 7 SB 13

has not yet been signed by the Governor. Even if delays to the election schedule are enacted, any

apportionment of state legislative districts at this time is invalid pursuant to Article III, § 28. This

Court must act to guarantee that elections will be held in constitutionally apportioned districts,

ensuring that every vote is of equal force.

            There is no adequate remedy at law, as a vote cast in an election in an unconstitutional

district cannot be remedied. Harm is, therefore, irreparable. See Janvey v. Alguire, 647 F.3d 585,

600 (5th Cir. 2011). Should Texas implement an unauthorized plan, the Plaintiffs face not merely

speculative, but inevitable harm that they would be forced to cast their ballots in an

unconstitutional election scheme. Id. at 601; see also Sims, 377 U.S. at 565 (“[R]epresentative

government is in essence self-government through the medium of elected representatives of the


7
    Texas Legislature Online: History, https://capitol.texas.gov/BillLookup/History.aspx?LegSess=872&Bill=SB13

                                                        16
      Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 19 of 21




people, and each and every citizen has an inalienable right to full and effective participation in the

political processes of his State’s legislative bodies. . . . [T]he Constitution demands, no less.”).

Deprivation of a fundamental right is irreparable. Goldie’s Bookstore, Inc. v. Super. Ct. of Cal.,

739 F.2d 466, 472 (9th Cir. 1984) (“[A]lleged constitutional infringement will often alone

constitute irreparable harm.”). Voting is a fundamental right as it preserves all democratic rights

and “can be denied by a debasement or dilution of the weight of a citizen’s vote just as effectively

as by wholly prohibiting the free exercise of the franchise.” Sims, 377 U.S. at 555, 561.

      iii.      The injury of an illegal plan outweighs any harm to the Defendants.

             There is no harm to the Defendants should this Court forbid constitutionally unsound

districts. No government is entitled to exceed the power granted by the people. An injunction

prohibiting use the current, unconstitutional maps for State House and State Senate districts will

cause no harm. At the same time, there is tremendous injury in forcing voters to participate in an

election using districts that violate “one person, one vote.”

      iv.       The public interest requires constitutional districts.

             The public interest is served only by voting in legislative districts consistent with “one

person, one vote.” As the Supreme Court has held, “judicial relief [is] appropriate . . . when a

legislature fails to reapportion according to federal constitutional requisites in a timely fashion

after having had an adequate opportunity to do so.” Sims, 377 U.S. at 586. The 87th Legislature

may not enact apportionment plans for state legislative districts in violation of Article III, § 28. Its

inability to fulfill an obligation made impossible by the expiration of its regular session requires

this Court to act to apportion legislative districts.

IV.          Conclusion & Prayer


                                                    17
   Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 20 of 21




       For the foregoing reasons, Plaintiffs respectfully request that Defendants be cited to appear

and answer and that the Court take the following actions:

       A)    grant appropriate preliminary injunctive relief enjoining use of the current districts

             for the State House and State Senate; and,

       B)    adopt an interim map for use during the 2022 election cycle that cures all ripe

             constitutional injuries.


DATED: September 13, 2021                              Respectfully,

                                                       By: /s/ Martin Golando

                                                       THE LAW OFFICE OF MARTIN GOLANDO, PLLC
                                                       Martin Golando
                                                       Texas Bar No. 24059153
                                                       martin.golando@gmail.com
                                                       2326 West Magnolia
                                                       San Antonio, Texas 78201
                                                       Telephone: (210) 471-1185
                                                       Martin.Golando@gmail.com

                                                       Wallace B. Jefferson
                                                       Texas Bar No. 00000019
                                                       wjefferson@adjtlaw.com
                                                       ALEXANDER DUBOSE & JEFFERSON LLP
                                                       515 Congress Avenue, Suite 2350
                                                       Austin, Texas 78701-3562
                                                       Telephone: (512) 482-9300
                                                       Facsimile: (512) 482-9303



                             CERTIFICATE OF CONFERENCE

       I certify that I have conferred with counsel for Defendants in this action and that
Defendants oppose the relief sought by this motion.

                                             /s/ Martin Golando
                                             Martin Golando




                                                18
  Case 1:21-cv-00769-RP-JES-JVB Document 10 Filed 09/13/21 Page 21 of 21




                               CERTIFICATE OF SERVICE

      I certify that, on September 13, 2021, I filed the foregoing Plaintiffs’ Motion for
Extension of Time with the Court’s ECF/CM system, which will serve a copy on all counsel
of record.

                                          /s/ Martin Golando
                                          Martin Golando




                                            19
